Citation Nr: 1826103	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-15 452	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Whether the Veteran's former attorney is entitled to direct payment of attorney's fees in the amount of $1,276.63.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 letter decision of the RO.  In March 2015, the Veteran testified before a Veterans Law Judge (VLJ); a transcript of this proceeding has been associated with the record.  In October 2015, the Board remanded the claim for additional development.  In February 2017, the Veteran received notice that the VLJ who presided over his hearing was unable to participate in the decision.  In March 2017, the Veteran indicated that he did not wish to appear at another hearing.  In August 2017, the Board remanded the claim for additional development.

Given the favorable disposition of this claim as it relates to the Veteran's attorney, the Board finds that any due process deficiencies related to her are non-prejudicial and will proceed with appellate review. 


FINDINGS OF FACT

1.  In December 2008, the parties executed a valid attorney fee agreement; this agreement explicitly allowed for the attorney to be paid 20 percent of any past-due benefits awarded to the Veteran, to include dependent benefits, on the basis of the Veteran's claim with VA.

2.  The Veteran's former attorney represented him from December 2008 to February 2012; during this time the Veteran was granted additional benefits, to include an increased rating from 20 percent to 40 percent for thrombophlebitis (blood clots) of his left leg, and he was granted service connection for tinea pedis by a July 2011 rating decision.

3.  The Veteran dismissed his attorney in February 2012; following the dismissal, the Board awarded service connection for bilateral pes planus and left ankle disabilities in June 2012. 

4.  The parties do not dispute that the Veteran's former attorney materially contributed to many of his favorable outcomes, to include the increased rating for thrombophlebitis (blood clots) of his left leg, and the grant of service connection for tinea pedis, bilateral pes planus, and left ankle disabilities; the parties have not disputed the former attorney's entitlement to fees associated with these awards.

5.  The Veteran's subsequent claim for a dependent allowance was only possible based on the work the former attorney performed.


CONCLUSION OF LAW

The parties executed a valid attorney fee agreement, which specifically contemplated the subsequent issue of dependent benefits, and the attorney's work contributed significantly to the outcome of this claim, the criteria for the former attorney to establish entitlement to direct payment of attorney fees in the amount of $1,276.63 have been met.  38 U.S.C. § 5904 (2012); 38 C.F.R. § 14.636, 14.636 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to prevent his former attorney from receiving direct payment of past-due benefits stemming from his dependent allowance award.  He contends that because the attorney did not provide services in an effort to get a favorable decision on his dependent allowance claim, she should not be entitled to the additional payment of $1,276.63 from this past-due benefit.  See Appellate Brief, 2 (Feb. 14, 2018).

The essential facts of the case are not in dispute.  The Board observes that in December 2008, the parties (Veteran and his former attorney) executed a valid attorney fee agreement.  See Fee Agreement, 1-6 (Dec. 29, 2008).  The Board finds the agreement to be valid, as it was properly filed with VA and contains all required information in accordance with 38 C.F.R. § 14.636 (2017).  

Although the Veteran now disputes whether he fired his attorney, he has previously admitted to dismissing her in February 2012.  Compare Hearing Transcript, 13 (Mar. 16, 2015), with Correspondence, 1 (Sept. 12, 2012).  This prior admission of the Veteran is consistent with the former attorney's statements.  See Attorney Letter, (Oct. 5, 2012).  Although the Board finds it curious that the attorney did not submit a notice of withdrawal until June 2012, the evidence clearly indicates that the Veteran dismissed her in February 2012 and that she ultimately withdrew her representation.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).

The Veteran has a right to discharge his attorney, but the termination of representation does not terminate the attorney's right under a valid contract, i.e., a fee agreement, to collect fees for work performed prior to termination that resulted in the claim being resolved in a manner favorable to the Veteran.  See 38 U.S.C. § 5904 (2012).  Where, however, an attorney is dismissed prior to successful completion of the Veteran's claim, there is no presumption of reasonableness and the attorney is not automatically entitled to the full 20 percent fee.  See Scates v. Principi, 282 F.3d 1362, 1365 (Fed. Cir. 2002).  Instead, the attorney is entitled to a fee that fairly and accurately reflects her contribution to the responsibility for the benefits awarded.  See id.  
 
In determining reasonable attorney fees under the circumstances of this case, the standard is quantum meruit or "as much as deserved."  In applying this analysis, the Board has considered the extent and type of services the attorney performed prior to being discharged, as well as the contentions advanced by the Veteran.  As discussed above, the parties do not dispute that the attorney performed substantial work on the Veteran's underlying service connection and increased rating claims.  It is clear that without the favorable service connection or increased rating awards, there would be no dependent allowance award.  Furthermore, the fee agreement specifically contemplated this downstream issue.  See Fee Agreement, 3 (Dec. 29, 2008).  For these reasons, the Board finds that the attorney has clearly established entitlement to direct payment of attorney fees in the amount of $1,276.63.  See 38 U.S.C. § 5904 (2012); 38 C.F.R. §§ 14.631, 14.636 (2017).


ORDER

The withholding and payment of attorney's fees in the amount of $1,276.63 was proper; the Veteran's appeal of this payment is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


